DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 4, 5, 8, 9, 12, 13, 16, 17 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “ receiving, by a second wireless terminal in at least one of an idle mode and a connected mode that supports accessing the E-PDCCH directly indicated by the resource information, the periodic system information mapped to the PBCH that is transmitted from the wireless base station “, in combination with the rest of claim limitations of amended claim 1.
Independent claims 5 and 17 recite the same allowable subject matter as in Claim 1, thus, claims 5 and 17 are allowed for the same reasons of claim 1.
Independent Claim 9 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “ when the wireless terminal in at least one of an idle mode and a connected mode supports accessing the E-PDCCH directly indicated by the resource information, the processor coupled to the memory is configured to search for control information mapped to the E-PDCCH directly indicated by the resource information in the periodic system information, the control information indicating a wireless resource of a Physical Downlink Shared Channel (PDSCH), and determine a wireless resource of the PDSCH based on the control information “, in combination with the rest of claim limitations of amended claim 9.
Independent Claim 13 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “wherein the E-PDCCH directly indicated by the resource information includes control information indicating a wireless resource of a Physical Downlink Shared Channel (PDSCH) to a second wireless terminal, the second wireless terminal in at least one of an idle mode and a connected mode being configured to support accessing the E-PDCCH directly indicated by the resource information, that receives the periodic system information“, in combination with the rest of claim limitations of amended claim 13.
Dependent claims 4,8,12,16 are allowed based on the same reasons by virtue of their dependency of independent claims 1, 5, 9, 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461